Citation Nr: 0032368	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-12 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 30 percent disabling.

2.  Entitlement to special monthly compensation based the 
need for regular aid and attendance for a dependent spouse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from March 1950 to 
October 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO).  

In October 1998, the RO denied a rating in excess of 10 
percent for schizophrenia.  The veteran appealed that 
decision and in September 1999, he and his spouse testified 
at a hearing at the RO.  Then, by September 1999 rating 
decision, the RO recharacterized the veteran's psychiatric 
disability as bipolar disorder and increased the rating 
therefor to 30 percent, effective August 18, 1998, the date 
of receipt of the claim for increased rating.  Although an 
increased rating has been granted, the issue of entitlement 
to a rating in excess of 30 percent for bipolar disorder 
remains on appeal, as the maximum schedular rating has not 
been assigned and as the veteran has not limited his appeal.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

By February 2000 rating decision, the RO denied the veteran's 
claim for special monthly compensation based on the need for 
regular aid and attendance for his spouse.  Appellate 
consideration of this issue is deferred pending completion of 
the development requested in the remand below.  38 U.S.C.A. § 
7105.


FINDING OF FACT

The veteran's bipolar disorder is manifested by symptoms 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bipolar 
disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9432 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he was 
hospitalized in March 1953 after he developed ideas of 
grandiosity, illogical thinking, and confusion.  The 
diagnosis was schizophrenic reaction, paranoid type, and he 
was medically discharged from service.  By November 1953 
rating decision, the RO granted service connection for 
schizophrenia and assigned an initial 100 percent rating, 
effective November 1, 1953, the day following the date of his 
service separation.  

On April 1954 VA psychiatric examination, it was determined 
that, except for some residual mild anxiety and difficulty in 
concentration, the veteran's schizophrenia was in complete 
remission.  By May 1954 rating decision, the RO decreased the 
disability rating for his schizophrenia to 10 percent, 
effective July 11, 1955.  

In May 1983, the veteran was hospitalized for depression and 
anxiety.  By way of history, it was noted that he had had one 
prior hospitalization in service in 1953; however, since that 
time, he had been free of psychiatric symptoms with no 
psychiatric care for 30 years.  The diagnosis on hospital 
discharge in July 1983 was bipolar disorder, mixed episode.  
By September 1983 rating decision, the RO assigned a 
temporary total rating for the psychiatric disability from 
May 24, 1983.  Effective August 1, 1983, the 10 percent 
disability rating was continued.  

In February 1984, the veteran had VA psychiatric examination 
to determine the current severity of his service-connected 
disability.  At that time, it was determined that his bipolar 
disorder was in remission.  By May 1984 rating decision, the 
RO continued the 10 percent rating for the veteran's 
psychiatric disability.  

In August 1998, the veteran filed a claim for increased 
rating for his bipolar disorder, stating that his condition 
had worsened.  By October 1998 rating decision, the RO denied 
his claim, finding that the record contained no medical 
evidence showing that his psychiatric disability had 
increased in severity.

VA outpatient treatment records dated from May 1983 to 
December 1998 show that he was followed in the mental health 
clinic on a regular basis after his discharge from the 
hospital in July 1983.  More recent treatment records show 
that his bipolar disorder was considered stable with regular 
Lithium and Tegretol therapy.

In an April 1999 statement, the veteran outlined his bipolar 
disorder symptoms.  He indicated that his symptoms included 
memory loss, difficulty concentrating, and occasional loss of 
temper.  Attached to his statement were excerpts from medical 
journals describing bipolar disorder and various psychotropic 
medications.  

VA outpatient treatment records, dated from January to April 
1999, show continued treatment for bipolar disorder.  An 
April 1999 treatment record shows that he related an incident 
"which demonstrated his bipolar disorder continues to be not 
fully controlled."  In particular, the veteran indicated 
that his irritability and difficulty managing anger had 
contributed to a argument with a priest at the church he had 
attended for the past 30 years.  The examiner noted that the 
bipolar condition continued to have "a serious impact on 
interpersonal relationships, personally and in a professional 
capacity."  

In September 1999, the veteran testified at a hearing at the 
RO that he received regular psychiatric treatment for bipolar 
disorder about every two months and was taking Lithium, 
Tegretol and Clonozepam.  When asked to describe his bipolar 
symptoms, he indicated he had memory problems, feelings of 
disorientation, and explosions of anger about two to three 
times weekly, depending on how often he was provoked.  He 
described an incident in which he had been involved in an 
argument with a priest at his church involving an 
unacknowledged donation he and his wife had made.  He 
indicated that his psychiatrist had advised him that the 
argument had been due to his bipolar disorder.  The veteran 
indicated that he had since apologized to the priest and 
continued to be active in the church.  He also indicated that 
he and his spouse were active in other organizations and 
enjoyed taking trips, going out to dinner, and socializing 
with their friends.  His spouse testified that the veteran's 
symptoms included changes in appetite, loss of libido, and 
forgetfulness.  

Later that month, on fee-basis VA psychiatric examination in 
connection with his claim, the veteran's psychiatric 
complaints included irritability, decreased memory and 
concentration, decreased sexual functioning, and some 
difficulty with sleep.  In addition, his spouse reported that 
the veteran occasionally became disoriented, was 
alternatively messy and tidy, had become an impulsive buyer 
at the grocery store, and had made what she considered overly 
generous contributions to church and charities.  The veteran 
reported that he handled his own activities of daily living 
and shared in the housework, shopping, and cooking.  He 
reported that he attended church, got along with his family 
and friends, and was active in various service organizations.  
On examination, the veteran was neatly dressed and properly 
groomed.  He interacted with the examiner, was cooperative, 
and reliable.  He had a neutral mood with fair spontaneity 
and eye contact.  There was no weeping, agitation, or 
psychomotor retardation.  His thought content was essentially 
neutral, with no depression or euphoria.  There was no 
evidence of a thought disorder and he denied psychosis and 
thoughts of harming himself or others.  He was correctly 
oriented.  His intelligence was normal.  Judgment and insight 
were intact and there was no impaired reality testing.  On 
memory and concentration testing, the veteran did serial 
seven subtractions.  He recalled one out of three objects.  
The diagnosis was bipolar affective disorder, in substantial 
remission.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 70, which was noted to indicate 
mild mental symptoms and impairment.  He commented that the 
symptoms were under reasonably good control with current 
appropriate outpatient psychiatric treatment.  He stated that 
from a psychiatric standpoint, the veteran would have slight 
difficulty in competing in the open labor market.  It was 
noted that he had reported some increase in difficulty with 
memory and concentration in the past two years, which could 
as well be a manifestation of early Alzheimer's disease as of 
any primary mental disorder or adverse affect of medications 
for his bipolar disorder.  However, he indicated that it was 
not possible to determine the etiology of the veteran's 
memory difficulties on the basis of one examination.

By September 1999 rating decision, the RO recharacterized the 
veteran's disability as bipolar disorder and increased the 
rating for that disability to 30 percent, effective August 
11, 1998, the date of receipt of the claim for increased 
rating.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The veteran's bipolar disorder is currently evaluated under 
the provisions of 38 C.F.R. § 4.132, Diagnostic Code 9432.  
Under these criteria, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is to be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Code 9432 
(2000).

III.  Analysis

Initially, the Board notes that recent legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  In 
pertinent part, the new law provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies and 
authorizes VA to obtain.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C. § 5103A(b)).  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C. § 5103A(d)).

In this case, VA has fully met its obligations to the veteran 
under the Veterans Claims Assistance Act of 2000 with respect 
to his claim for increased rating for bipolar disorder.  In 
this regard, the record contains pertinent VA clinical 
records and the veteran has been afforded a psychiatric 
examination for compensation purposes.  On review of the 
record, the Board finds that there is sufficient evidence to 
render an equitable decision on his claim.  Moreover, given 
the facts of this case, the Board further finds that no 
reasonable possibility exists that any further assistance to 
the veteran would aid in substantiating his claim.  As all 
relevant facts have been adequately developed, to the extent 
possible, VA has fully satisfied its obligations to the 
veteran under the Veterans Claims Assistance Act of 2000.

Turning to the merits of this claim, the Board notes that the 
medical evidence shows that the veteran receives regular 
outpatient treatment for bipolar disorder, including 
medication.  He has not been hospitalized for bipolar 
disorder since 1983.  A review of these VA outpatient records 
reveals that the veteran's bipolar disorder has generally 
been noted to be stable, although in April 1999, his 
condition was noted to be serious following an argument with 
a priest.  

The latest medical evidence is a September 1999 psychiatric 
examination report which shows that the veteran was alert, 
cooperative, and neatly dressed.  There were no indications 
of symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech.  In fact, it was noted 
that the veteran interacted with the examiner, was 
cooperative, and displayed a neutral mood.  He was also fully 
oriented to time, place, and person.  In addition, he did not 
report, nor did the examiner note, symptoms such as panic 
attacks or difficulty in understanding complex commands.  The 
veteran's intelligence was normal.  While he reported 
difficulty with memory and concentration, his judgment was 
not impaired.  In addition, he displayed no disturbances of 
motivation or mood, his mood was essentially neutral, and his 
social life was active.  With respect to his ability to 
retain employment, the examiner concluded that the veteran 
would have only slight difficulties due to his bipolar 
disorder.  The examiner assigned a GAF score of 70, 
indicative of mild mental symptoms and impairment.  

Considering all the evidence, the Board finds that the 
veteran's bipolar disorder is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), and such is to 
be rated 30 percent.  The extent of symptoms and the 
associated occupational and social impairment, as required 
for a 50 percent rating, are not demonstrated.  Again, the 
medical evidence, including the last VA examination, shows 
few of the symptoms which typify 50 percent disability under 
the rating criteria; rather, the findings more nearly 
approximate the criteria for a 30 percent rating, which is 
now in effect.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for bipolar disorder.

In reaching this decision, the Board has also considered 
whether an extraschedular rating with regard to the veteran's 
service-connected bipolar disorder is warranted.  38 C.F.R. 
3.321(b)(1) (2000).  However, there is no evidence to show 
marked interference with employment or frequent periods of 
hospitalization due to his service-connected disability and 
he has made no assertions to that effect.  Under the 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 30 percent for bipolar disorder is 
denied.


REMAND

The record shows that in October 1999, the veteran's spouse 
underwent an aortic valve replacement for severe calcific 
aortic stenosis.  The veteran now contends that, as a result 
of that surgery, his spouse is so disabled that she requires 
the aid and attendance of another person.  In June 2000, he 
submitted a statement outlining his wife's need for aid and 
attendance, stating that she was unable to shower, dress 
herself, or make herself breakfast.  He indicated that a 
visiting nurse came once weekly to check her vital signs, and 
that she was on oxygen therapy.  

In support this claim, two VA Forms 21-2680, Examination for 
Housebound Status or Need for Regular Aid and Attendance are 
of record.  Yet, these examination reports do not provide a 
sufficient basis on which to adjudicate the appeal.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran's 
spouse for a VA medical examination to 
determine the current manifestations of 
her disabilities, and whether such 
disabilities cause her to need the 
regular aid and attendance of another 
person.  The veteran's claims file should 
be provided to the examiner in 
conjunction with the examination.  The 
examiner should be requested to provide 
an opinion as to whether the veteran's 
spouse is helpless or nearly helpless 
with respect to performing the activities 
of daily living.  The examination report 
should also describe the extent to which 
any or all of her disabilities affect her 
ability to dress or undress, keep herself 
ordinarily clean and presentable, feed 
herself, or to attend to the wants of 
nature.  In addition, the examiner should 
indicate whether she has physical or 
mental incapacity which requires care or 
assistance on a regular basis to protect 
her from hazards or dangers incident to 
her daily environment.

2.  Then, the RO should review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  The RO should also ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case containing notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue remaining on appeal.  A reasonable 
opportunity should be allowed for response.  The case should 
then be returned to the Board for consideration, if otherwise 
in order.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals



 



